[keysightlogoa14.gif]
*** Confidential treatment has been requested with respect to certain portions
of this Agreement. Omitted portions have been filed separately with the
Securities and Exchange Commission.


KEYSIGHT AGREEMENT AMENDMENT
ANT76

EXHIBIT 10.29


Amendment #9 to Authorized Technology Partner
Program Agreement No. ANT76


by and between Electro Rent Corporation ("Electro Rent")
and Keysight Technologies, Inc. ("Keysight")


This Amendment to the above referenced Program Agreement No. ANT76 (“Agreement”)
is executed by and between Keysight Technologies, Inc. (“Keysight”) and Electro
Rent Corporation (“Electro Rent”) effective the 1st day of June, 2014 (the
“Effective Date”).
The following modifications are hereby made to the Agreement:
1. Reseller may be eligible for an [***] in the amount of [***] if Reseller’s
total [***] equals or exceeds [***]. The [***] will be calculated on Keysight’s
[***]. The [***] will be provided in the form of a [***]. Keysight will [***].
The [***] will be available [***].
2. If Resellers receives an [***] but subsequently cancels an order(s) placed in
the [***] time frame and such cancellation would result in either [***],
Keysight may [***].


ALL OTHER TERMS AND CONDITIONS OF THE REFERENCED AGREEMENT REMAIN UNCHANGED AND
ARE IN FULL FORCE AND EFFECT.


EFFECTIVE DATE: April 10, 2015




 
AGREED TO:
 
AGREED TO:
Customer:
Electro Rent Corporation
 
Keysight:
Keysight Technologies, Inc.
 
/s/ Meryl Evans
 
 
/s/ Jennifer Baker
 
Authorized Representative Signature
 
 
Authorized Representative Signature
Name:
Meryl Evans
 
Name:
Jennifer Baker
Title:
VP
 
Title:
Contracts Specialist
Address:
6060 Sepulveda Bl
 
Address:
9780 South Meridian Blvd.
 
Van Nuys, CA 91411
 
 
Englewood, CO 80112








[***] - Confidential portions of this document denoted by [***] have been
redacted and filed separately with the Securities and Exchange Commission.


E08
 
 Page 1/1
Revision Date 01-August-2014


 
Revision Number 1
 
 
Printing Date 1 June 2015


